            Case 3:17-cv-05806-RJB Document 253 Filed 07/02/19 Page 1 of 15




1                                                                       The Honorable Robert J. Bryan

2

3

4

5

6

7
                                UNITED STATES DISTRICT COURT
8                              WESTERN DISTRICT OF WASHINGTON

9       STATE OF WASHINGTON,                                   CIVIL ACTION NO. 3:17-cv-05806-RJB
10                              Plaintiff,                     DECLARATION OF LA ROND
                                                               BAKER IN SUPPORT OF
11                  v.                                         PLAINTIFF STATE OF
                                                               WASHINGTON’S MOTION FOR
12      THE GEO GROUP, INC.,                                   SUMMARY JUDGEMENT ON
                                                               MINIMUM WAGE ACT CLAIM
13                              Defendant.                     AND DEFENDANT THE GEO
                                                               GROUP, INC.’S PREEMPTION
14                                                             DEFENSE
15

16           Under penalty of perjury under the laws of the United States of America I, La Rond Baker,
17   certify that the below is true and correct:
18       1. I am over the age of 18 and competent to testify in this matter.
19       2. I am an Assistant Attorney General in the Wing Luke Civil Rights Division of the
20   Washington State Attorney General’s Office and I represent the State of Washington in this matter.
21       3. Attached hereto as Exhibit A is a true and correct copy of The GEO Group, Inc.’s (GEO)
22   Responses to Washington’s First Requests for Admissions (RFAs) dated February 5, 2018.
23       4. Attached hereto as Exhibit B is a true and correct copy of the Northwest Detention Center
24   (NWDC) 2014 Year End Report, used as Exhibit 36 in the deposition of Bertha Henderson, GEO-
25   State 029834-59. Pursuant to the Protective Order, ECF 70, Exhibit B is filed under seal.
26                                                                        ATTORNEY GENERAL OF WASHINGTON
       DECLARATION OF LA ROND BAKER IN                     1
                                                                                   Civil Rights Division
       SUPPORT OF WASHINGTON’S MOTION                                          800 Fifth Avenue, Suite 2000
       FOR SUMMARY JUDGEMENT ON                                                  Seattle, WA 98104-3188
                                                                                      (206) 464-7744
       MINIMUM WAGE ACT CLAIM AND GEO’S
       PREEMPTION DEFENSE
           Case 3:17-cv-05806-RJB Document 253 Filed 07/02/19 Page 2 of 15




1       5. Attached hereto as Exhibit C is a true and correct copy of the 2015 contract between

2    Immigration and Customs Enforcement (ICE) and GEO, No. HSCEDM-15-D-00015, used as

3    Exhibit 129 in the deposition of William McHatton, GEO-State 036825-7027. Pursuant to the

4    Protective Order, ECF 70, Exhibit C is filed under seal.

5       6. Attached hereto as Exhibit D is a true and correct copy of the NWDC Facility History

6    document, used as Exhibit 18 in the Federal Rule of Civil Procedure 30(b)(6) deposition of GEO,

7    GEO-State 005744-48. Pursuant to the Protective Order, ECF 70, Exhibit D is filed under seal.

8       7. Attached hereto as Exhibit E is a true and correct copy of the NWDC Refusal to Work

9    Form, used as Exhibit 103 in the deposition of Alisha Singleton, GEO-State 241573.

10      8. On February 1, 2019, Washington deposed William McHatton, a former GEO employee

11   who worked for GEO from February 9, 2004 to August 28, 2018. McHatton Dep. 11:11-14. At the

12   NWDC, McHatton served as compliance manager until 2010 when he was promoted to associate

13   warden of security. McHatton Dep. 11:15-19. Attached hereto as Exhibit F is a true and correct

14   copy of excerpts of the deposition transcript of William McHatton which have not been designated

15   confidential by GEO.

16      9. On January 30, 2019, Washington deposed Bertha Henderson, an employee of GEO, who

17   has worked at the NWDC since 2007 and has been Food Service Manager since June of that year.

18   Henderson Dep. 19:1-19 (See Exhibit U). Attached hereto as Exhibit G is a true and correct copy

19   of excerpts of the deposition transcript of Bertha Henderson that have been designated confidential

20   by GEO. Pursuant to the Protective Order, ECF 70, these excerpts have been filed under seal.

21      10. Attached hereto as Exhibit H is a true and correct copy of the City of Tacoma Finance

22   Department Certificate of Compliance, dated March 6, 2017, and used as Exhibit 11 in the Rule

23   30(b)(6) deposition of GEO.

24

25

26                                                                        ATTORNEY GENERAL OF WASHINGTON
       DECLARATION OF LA ROND BAKER IN                     2
                                                                                   Civil Rights Division
       SUPPORT OF WASHINGTON’S MOTION                                          800 Fifth Avenue, Suite 2000
       FOR SUMMARY JUDGEMENT ON                                                  Seattle, WA 98104-3188
                                                                                      (206) 464-7744
       MINIMUM WAGE ACT CLAIM AND GEO’S
       PREEMPTION DEFENSE
           Case 3:17-cv-05806-RJB Document 253 Filed 07/02/19 Page 3 of 15




1       11. Attached hereto as Exhibit I is a true and correct copy of the GEO’s Policy and Procedure

2    Manual, 5.1.2 Voluntary Work Program (VWP Policy), used as Exhibit 2 in the Rule 30(b)(6)

3    deposition of GEO, GEO-State 003451-58.

4       12. On July 9, 2018, Washington took a Federal Rule of Civil Procedure 30(b)(6) deposition of

5    GEO in the person of Ryan Kimble. Ryan Kimble has worked for GEO for approximately ten years

6    and has worked at the NWDC for approximately five years. GEO 30(b)(6) Dep. 20:23-21:5 (See

7    Exhibit BD). Currently, he works as the Associate Warden of Finance and Administration. GEO

8    30(b)(6) Dep. 21:6-12 (See Exhibit BD). Attached hereto as Exhibit J is a true and correct copy of

9    the confidential excerpts of the transcript of the Rule 30(b)(6) deposition of GEO. Pursuant to the

10   Protective Order, ECF 70, these excerpts have been filed under seal.

11      13. On January 31, 2019, Washington deposed Alisha Singleton, a GEO employee who started

12   working at the NWDC in September of 2001 and has been working as a Classification Officer since

13   approximately 2006. Singleton Dep. 10:17-18, 11:5-12:3. Attached hereto as Exhibit K is a true

14   and correct copy of excerpts of the deposition transcript of Alisha Singleton.

15      14. Attached hereto as Exhibit L is a true and correct copy of a GEO memorandum entitled,

16   “Fired Kitchen Detainees,” dated June 22, 2005, used as Exhibit 109 in the deposition of Alisha

17   Singleton, GEO-State 231194. The detainees’ names and alien numbers listed in this document

18   have been redacted and pursuant to the Protective Order, ECF 70, Exhibit L is filed under seal.

19      15. Attached hereto as Exhibit M is a true and correct copy of the GEO Policy and Procedure

20   Manual, 3.3.1 Infractions and Disciplinary Sanctions, used as Exhibit 137 in the deposition of

21   William McHatton, GEO-State 016389-407.

22      16. Attached hereto as Exhibit N is a true and correct copy of the Performance Based Detention

23   Standards (PBNDS) 2011, Section 5.8 Voluntary Work Program, used as Exhibit 17 in the Rule

24   30(b)(6) deposition of GEO.

25

26                                                                          ATTORNEY GENERAL OF WASHINGTON
       DECLARATION OF LA ROND BAKER IN                      3
                                                                                     Civil Rights Division
       SUPPORT OF WASHINGTON’S MOTION                                            800 Fifth Avenue, Suite 2000
       FOR SUMMARY JUDGEMENT ON                                                    Seattle, WA 98104-3188
                                                                                        (206) 464-7744
       MINIMUM WAGE ACT CLAIM AND GEO’S
       PREEMPTION DEFENSE
            Case 3:17-cv-05806-RJB Document 253 Filed 07/02/19 Page 4 of 15




1        17. Attached hereto as Exhibit O is a true and correct copy of GEO’s Responses and Objections

2    to Washington’s Second Set of Requests for Admissions dated December 20, 2018.

3        18. Attached hereto as Exhibit P is a true and correct copy of a memorandum entitled

4    “Voluntary Work Program 2011 PBNDS Standards,” dated April 12, 2012 and used as Exhibit 14

5    in the Rule 30(b)(6) deposition of GEO, GEO-State 003477. Pursuant to the Protective Order, ECF

6    70, Exhibit P is filed under seal.

7        19. Attached hereto as Exhibit Q is a true and correct copy of a 2014 email chain between ICE

8    and GEO regarding the Voluntary Work Program, GEO-State 283813. Pursuant to the Protective

9    Order, ECF 70, Exhibit Q is filed under seal.

10       20. Attached hereto as Exhibit R is a true and correct copy of the Department Head Meeting

11   Notes dated May 1, 2012 used as Exhibit 78 in the deposition of Alisha Singleton, GEO-State

12   029337-38. Pursuant to the Protective Order, ECF 70, Exhibit R is filed under seal.

13       21. Attached hereto as Exhibit S is a true and correct copy of the Voluntary Work Program

14   Agreement in both English and Spanish, GEO-State 015834-35.

15       22. On May 20, 2019, Washington deposed Bruce Scott, a GEO employee who has worked at

16   the NWDC since April 2010. Scott Dep. 9:15-18. Scott has worked as fire safety manager, chief of

17   security and has worked as the Assistant Warden of Security since August of 2018. Scott Dep.

18   164:9-19. Attached hereto as Exhibit T is a true and correct copy of excerpts of the deposition

19   transcript of Bruce Scott.

20       23. Attached hereto as Exhibit U is a true and correct copy of excerpts of the deposition

21   transcript of Bertha Henderson which have not been designated confidential by GEO.

22       24. Attached hereto as Exhibit V are true and correct copies of declarations of former GEO

23   employees including: John Patrick Griffin, WA00008077-82; Brian Strong, WA00022556-59; and

24   Sean McCreery, WA00011911-15, as well as current and former detainees including: Orlando

25   Zavalza Marquez, WA0006973-77; Manuel Riveron Pina, WA00007582-86; Jesus Lopez Paez,

26                                                                       ATTORNEY GENERAL OF WASHINGTON
       DECLARATION OF LA ROND BAKER IN                     4
                                                                                  Civil Rights Division
       SUPPORT OF WASHINGTON’S MOTION                                         800 Fifth Avenue, Suite 2000
       FOR SUMMARY JUDGEMENT ON                                                 Seattle, WA 98104-3188
                                                                                     (206) 464-7744
       MINIMUM WAGE ACT CLAIM AND GEO’S
       PREEMPTION DEFENSE
           Case 3:17-cv-05806-RJB Document 253 Filed 07/02/19 Page 5 of 15




1    WA0008066-72; Noe Baltazar Noe, WA00029703-07; Karla Gomez de Soto, WA00029711-14;

2    and Judith Chavez Ortiz, WA0008073-76.

3       25. Attached hereto as Exhibit W is a true and correct copy of excerpts of the transcript of the

4    deposition of Alisha Singleton designated confidential by GEO. Pursuant to the Protective Order,

5    ECF 70, these excerpts have been filed under seal.

6       26. Attached hereto as Exhibit X are true and correct copies of the Detainee Job Descriptions

7    used in the deposition of Alisha Singleton, including: Cook/Prep/Server, Exhibit 83, GEO-State

8    015099; Dishwasher/Pots & Pans, Exhibit 84, GEO-State 015100; Laundry Worker, Exhibit 85,

9    GEO-State 020107; Barber, Exhibit 88, GEO-State 019287; Barbershop Cleaner, Exhibit 89, GEO-

10   State 19288; Pod Porter, Exhibit 91, GEO-State 036481-82; Server Positions and Pod Worker

11   Positions, Exhibit 101, GEO-State 241568-69; and Medical Cleaning, GEO-State 022561. Pursuant

12   to the Protective Order, ECF 70, Exhibit X is filed under seal.

13      27. Attached hereto as Exhibit Y is a true and correct copy of a summary table of VWP

14   positions, number of detainee workers for each position, and hours worked which was used as

15   Exhibit 20 in the Rule 30(b)(6) deposition of GEO, GEO-State 019281. Pursuant to the Protective

16   Order, ECF 70, Exhibit Y is filed under seal.

17      28. On June 26, 2019, counsel for all parties were able to inspect the NWDC and take

18   photographs. Attached hereto as Exhibit Z are true and correct copies of photographs of the kitchen

19   in the NWDC, WA00029885, 29974, 30102, 29909, 29928, 29918, 30107, 29900, 29944, 29967,

20   30053, 30082, 29997. Pursuant to the Protective Order, ECF 70, Exhibit Z is filed under seal.

21      29. Attached hereto as Exhibit AA are true and correct copies of photographs of the laundry in

22   the NWDC, WA00030815, 30823, 30839, 30854, 30876, 30881. Pursuant to the Protective Order,

23   ECF 70, Exhibit AA is filed under seal.

24

25

26                                                                        ATTORNEY GENERAL OF WASHINGTON
       DECLARATION OF LA ROND BAKER IN                      5
                                                                                   Civil Rights Division
       SUPPORT OF WASHINGTON’S MOTION                                          800 Fifth Avenue, Suite 2000
       FOR SUMMARY JUDGEMENT ON                                                  Seattle, WA 98104-3188
                                                                                      (206) 464-7744
       MINIMUM WAGE ACT CLAIM AND GEO’S
       PREEMPTION DEFENSE
            Case 3:17-cv-05806-RJB Document 253 Filed 07/02/19 Page 6 of 15




1        30. Attached hereto as Exhibit AB are true and correct copies of photographs of the barbershop

2    in the NWDC, WA00029833, 29842, 29844, 29822, 29814, 29828, 29837, 29781, 29783. Pursuant

3    to the Protective Order, ECF 70, Exhibit AB is filed under seal.

4        31. Attached hereto as Exhibit AC are true and correct copies of photographs of the “Grey

5    Mile” in the NWDC, WA00029761, 29769, 29879, 29881, 30519, and 31156. Pursuant to the

6    Protective Order, ECF 70, Exhibit AC is filed under seal.

7        32. Attached hereto as Exhibit AD are true and correct copies of photographs of the law library

8    in the NWDC, WA00029726, 29747. Pursuant to the Protective Order, ECF 70, Exhibit AD is filed

9    under seal.

10       33. Attached hereto as Exhibit AE are true and correct copies of photographs of the recreation

11   area in the NWDC, WA00030815, 30823, 30839, 30854, 30876, 30881, 30210, 30219. Pursuant to

12   the Protective Order, ECF 70, Exhibit AE is filed under seal.

13       34. Attached hereto as Exhibit AF are true and correct copies of photographs of the intake in

14   the NWDC, WA00031034, 31051. Pursuant to the Protective Order, ECF 70, Exhibit AF is filed

15   under seal.

16       35. Attached hereto as Exhibit AG are true and correct copies of photographs of the medical

17   area in the NWDC, WA00030992, 30996. Pursuant to the Protective Order, ECF 70, Exhibit AG is

18   filed under seal.

19       36. Attached hereto as Exhibit AH are true and correct copies of photographs of the visitation

20   area in the NWDC, WA00029857, 29869. Pursuant to the Protective Order, ECF 70, Exhibit AH

21   is filed under seal.

22       37. Attached hereto as Exhibit AI are true and correct copies of photographs of the detainee

23   living areas, WA00030655, 30418, 30425, 30419, 30414, 30496, 30451. Pursuant to the Protective

24   Order, ECF 70, Exhibit AI is filed under seal.

25

26                                                                        ATTORNEY GENERAL OF WASHINGTON
       DECLARATION OF LA ROND BAKER IN                     6
                                                                                   Civil Rights Division
       SUPPORT OF WASHINGTON’S MOTION                                          800 Fifth Avenue, Suite 2000
       FOR SUMMARY JUDGEMENT ON                                                  Seattle, WA 98104-3188
                                                                                      (206) 464-7744
       MINIMUM WAGE ACT CLAIM AND GEO’S
       PREEMPTION DEFENSE
            Case 3:17-cv-05806-RJB Document 253 Filed 07/02/19 Page 7 of 15




1        38. On June 18, 2019, Washington deposed Leonardo Jaramillo a former GEO employee who

2    worked at the NWDC from 2004 to July 2011 and August 2012 to March 2017 in the positions of

3    segregation lieutenant, shift lieutenant, captain, and major/chief of security. Jaramillo Dep. 11:11-

4    13:6; 29:7-9. Attached hereto as Exhibit AJ is a true and correct copy of excerpts of the deposition

5    transcript of Leonardo Jaramillo.

6        39. Attached hereto as Exhibit AK is a true and correct copy of the GEO Corporate Policy

7    Manual, 7.1.11 Personal Protective Equipment, used as Exhibit 136 in the deposition of William

8    McHatton, GEO-State 000783-84. Pursuant to the Protective Order, ECF 70, Exhibit AK is filed

9    under seal.

10       40. Attached hereto as Exhibit AL is a true and correct copy of photographs taken during the

11   June 26, 2019 inspection which show materials and tools GEO provides to detainee workers,

12   WA00031158, 31159, 30731, 31160, 31131. Pursuant to the Protective Order, ECF 70, Exhibit AL

13   is filed under seal.

14       41. Attached hereto as Exhibit AM is a true and correct copy of the NWDC Post Orders for the

15   Housing Unit Officer used as Exhibit 169 in the deposition of Bruce Scott, GEO-State 049435-65.

16   Pursuant to the Protective Order, ECF 70, Exhibit AM is filed under seal.

17       42. Attached hereto as Exhibit AN is a true and correct copy of the Kitchen worker orientation

18   checklist used as Exhibit 5 in the Rule 30(b)(6) deposition of GEO, GEO-State 003538-56. Pursuant

19   to the Protective Order, ECF 70, Exhibit AM is filed under seal.

20       43. On May 22, 2019, Washington deposed Ryan Kimble in his individual capacity as Associate

21   Warden of Finance and Administration for GEO at the NWDC. Attached hereto as Exhibit AO is

22   a true and correct copy of excerpts of the deposition transcript of Ryan Kimble which have not been

23   designated confidential by GEO.

24       44. Attached hereto as Exhibit AP is a true and correct copy of the Daily Worker Pay Sheet

25   dated May 9, 2013 and used as Exhibit 57 in the deposition of Bertha Henderson, GEO-State

26                                                                         ATTORNEY GENERAL OF WASHINGTON
       DECLARATION OF LA ROND BAKER IN                      7
                                                                                    Civil Rights Division
       SUPPORT OF WASHINGTON’S MOTION                                           800 Fifth Avenue, Suite 2000
       FOR SUMMARY JUDGEMENT ON                                                   Seattle, WA 98104-3188
                                                                                       (206) 464-7744
       MINIMUM WAGE ACT CLAIM AND GEO’S
       PREEMPTION DEFENSE
           Case 3:17-cv-05806-RJB Document 253 Filed 07/02/19 Page 8 of 15




1    051384-87. Pursuant to the Protective Order, ECF 70, Exhibit AP is filed under seal. Detainee

2    names and alien numbers have been redacted.

3       45. Attached hereto as Exhibit AQ is a true and correct copy of the NWDC Policy and

4    Procedure Manual, 4.3.1 Food Service Operations used as Exhibit 27 in the deposition of Bertha

5    Henderson, GEO-State 009340-74. Pursuant to the Protective Order, ECF 70, Exhibit AQ is filed

6    under seal.

7       46. Attached hereto as Exhibit AR is a true and correct copy of the NWDC Policy and

8    Procedure Manual, 8.1.1-A Food Service Management used as Exhibit 28 in the deposition of

9    Bertha Henderson, GEO-State 009379-81.

10      47. Attached hereto as Exhibit AS is a true and correct copy of PBNDS 2011, Section 4.1 Food

11   Service used as Exhibit 29 in the deposition of Bertha Henderson.

12      48. Attached hereto as Exhibit AT is a true and correct copy of the Pierce County Health

13   Department Food Establishment Inspection Report for the NWDC, dated November 20, 2012. This

14   inspection report was part of Exhibit 10 in the Rule 30(b)(6) deposition of GEO, GEO-State

15   000577-82. Pursuant to the Protective Order, ECF 70, Exhibit AT is filed under seal.

16      49. Attached hereto as Exhibit AU is a true and correct copy of the NWDC Facility Variance

17   Report for Fiscal Year 2013 used as Exhibit 187 in the deposition of Ryan Kimble, GEO-State

18   033144. Pursuant to the Protective Order, ECF 70, Exhibit AU is filed under seal.

19      50. Attached hereto as Exhibit AV is a true and correct copy of photographs of detainees

20   working in the NWDC kitchen while being supervised by GEO employees. This photograph was

21   used as Exhibit 49 in the deposition of Bertha Henderson, GEO-State 048485-90. Pursuant to the

22   Protective Order, ECF 70, Exhibit AV is filed under seal.

23      51. Attached hereto as Exhibit AW is a true and correct copy of a May 31, 2013 email chain

24   between GEO employees regarding boots worn by detainee kitchen workers. This email chain was

25

26                                                                       ATTORNEY GENERAL OF WASHINGTON
       DECLARATION OF LA ROND BAKER IN                    8
                                                                                  Civil Rights Division
       SUPPORT OF WASHINGTON’S MOTION                                         800 Fifth Avenue, Suite 2000
       FOR SUMMARY JUDGEMENT ON                                                 Seattle, WA 98104-3188
                                                                                     (206) 464-7744
       MINIMUM WAGE ACT CLAIM AND GEO’S
       PREEMPTION DEFENSE
             Case 3:17-cv-05806-RJB Document 253 Filed 07/02/19 Page 9 of 15




1    used as Exhibit 55 in the deposition of Bertha Henderson, GEO-State 238991-92. Pursuant to the

2    Protective Order, ECF 70, Exhibit AW is filed under seal.

3        52. Attached hereto as Exhibit AX is a true and correct copy of the NWDC Detainee kitchen

4    worker hygiene and grooming standards used as Exhibit 4 in the Rule 30(b)(6) deposition of GEO,

5    GEO-State 003519.

6        53. Attached hereto as Exhibit AY is a true and correct copy of the NWDC Policy and

7    Procedure Manual, 4.4.5 Laundry Services, used as Exhibit 86 in the deposition of Alisha Singleton,

8    GEO-State 048841-43.

9        54. Attached hereto as Exhibit AZ is a true and correct copy of the NWDC Post Orders for the

10   Kitchen Officer Swing used as Exhibit 142 in the deposition of William McHatton, GEO-State

11   016065-90. Pursuant to the Protective Order, ECF 70, Exhibit AZ is filed under seal.

12       55. Attached hereto as Exhibit BA is a true and correct copy of a memorandum entitled

13   “Laundry POA,” dated August 24, 2011 and used as Exhibit 146 in the deposition of William

14   McHatton, GEO-State 020014. Pursuant to the Protective Order, ECF 70, Exhibit BA is filed under

15   seal.

16       56. Attached hereto as Exhibit BB is a true and correct copy of excerpts of the transcript of the

17   deposition of William McHatton which have been designated confidential by GEO. Pursuant to the

18   Protective Order, ECF 70, these excerpts have been filed under seal.

19       57. Attached hereto as Exhibit BC is a true and correct copy of the NWDC Job Assignments

20   table used as Exhibit 9 in the Rule 30(b)(6) deposition of GEO. Pursuant to the Protective Order,

21   ECF 70, Exhibit BC is filed under seal.

22       58. Attached hereto as Exhibit BD is a true and correct copy of the non-confidential excerpts

23   of the transcript of the Rule 30(b)(6) deposition of GEO.

24

25

26                                                                          ATTORNEY GENERAL OF WASHINGTON
       DECLARATION OF LA ROND BAKER IN                      9
                                                                                     Civil Rights Division
       SUPPORT OF WASHINGTON’S MOTION                                            800 Fifth Avenue, Suite 2000
       FOR SUMMARY JUDGEMENT ON                                                    Seattle, WA 98104-3188
                                                                                        (206) 464-7744
       MINIMUM WAGE ACT CLAIM AND GEO’S
       PREEMPTION DEFENSE
           Case 3:17-cv-05806-RJB Document 253 Filed 07/02/19 Page 10 of 15




1       59. Attached hereto as Exhibit BE is a true and correct copy of a memorandum entitled “D-1

2    Laundry” dated July 19, 2011, used as Exhibit 121 in the deposition of Bertha Henderson, GEO-

3    State 036819-20. Pursuant to the Protective Order, ECF 70, Exhibit BE is filed under seal.

4       60. Attached hereto as Exhibit BF is a true and correct copy of the NWDC Detainee Laundry

5    Training used as Exhibit 133 in the deposition of William McHatton, GEO-State 003525.

6       61. Attached hereto as Exhibit BG is a true and correct copy of the NWDC Housekeeping Plan,

7    used as Exhibit 12 in the Rule 30(b)(6) deposition of GEO, GEO-State 000632-35.

8       62. Attached hereto as Exhibit BH is a true and correct copy of an email chain between GEO

9    employees and the Department of Homeland Security regarding cleaning of medical spaces, used

10   as Exhibit 161 in the deposition of Bruce Scott, GEO-State 000622-28.

11      63. Attached hereto as Exhibit BI is a true and correct copy of the Annual OSHA Barber Shop

12   Inspection document used as Exhibit 135 in the deposition of William McHatton, GEO-State

13   037347. Pursuant to the Protective Order, ECF 70, Exhibit BI is filed under seal.

14      64. Attached hereto as Exhibit BJ is a true and correct copy of the NWDC Post Orders for the

15   Barbershop used as Exhibit 139 in the deposition of William McHatton, GEO State 027416-38.

16   Pursuant to the Protective Order, ECF 70, Exhibit BJ is filed under seal.

17      65. Attached hereto as Exhibit BK is a true and correct copy of the Kitchen Officer Swing,

18   used as Exhibit 142 of the Deposition of William McHatton, GEO-State 016065-90. Pursuant to

19   the Protective Order, ECF 70, Exhibit BK is filed under seal. Detainee names and alien numbers

20   have been redacted.

21      66. Attached hereto as Exhibit BL is a true and correct copy of an email sent March 4, 2014

22   from Bill McHatton regarding the VWP used as Exhibit 16 in the Rule 30(b)(6) deposition of GEO,

23   GEO-State 006269-70. Pursuant to the Protective Order, ECF 70, Exhibit BL is filed under seal.

24      67. Attached hereto as Exhibit BM is a true and correct copy of a memorandum entitled “2016

25   Spring Cleaning Project” dated March 1, 2016, used as Exhibit 148 in the deposition of William

26                                                                        ATTORNEY GENERAL OF WASHINGTON
       DECLARATION OF LA ROND BAKER IN                     10
                                                                                   Civil Rights Division
       SUPPORT OF WASHINGTON’S MOTION                                          800 Fifth Avenue, Suite 2000
       FOR SUMMARY JUDGEMENT ON                                                  Seattle, WA 98104-3188
                                                                                      (206) 464-7744
       MINIMUM WAGE ACT CLAIM AND GEO’S
       PREEMPTION DEFENSE
             Case 3:17-cv-05806-RJB Document 253 Filed 07/02/19 Page 11 of 15




1    McHatton, GEO-State 033147-48. Pursuant to the Protective Order, ECF 70, Exhibit BM is filed

2    under seal.

3        68. Attached hereto as Exhibit BN is a true and correct copy of Facility Jobs Available, dated

4    March 6, 2013, used as Exhibit 168 in the deposition of Bruce Scott, GEO-State 252347. Pursuant

5    to the Protective Order, ECF 70, Exhibit BN is filed under seal.

6        69. Attached hereto as Exhibit BO is a true and correct copy of excerpts of the deposition

7    transcript of Ryan Kimble which have been designated confidential by GEO. Pursuant to the

8    Protective Order, ECF 70, Exhibit BO is filed under seal.

9        70. Attached hereto as Exhibit BP is a true and correct copy of a memorandum entitled “Full-

10   time Workers Schedules,” dated April 14, 2005 and used as Exhibit 96 in the deposition of Alisha

11   Singleton, GEO-State 048705. Pursuant to the Protective Order, ECF 70, Exhibit BP is filed under

12   seal.

13       71. Attached hereto as Exhibit BQ is a true and correct copy of the Internal Job Posting for

14   Food Service Supervisor, used as Exhibit 42 in the deposition of Bertha Henderson, GEO-State

15   019374-76. Pursuant to the Protective Order, ECF 70, Exhibit BQ is filed under seal.

16       72. Attached hereto as Exhibit BR is a true and correct copy of the NWDC Food Production

17   Supervisor Job Description, used as Exhibit 43 in the deposition of Bertha Henderson, GEO-State

18   021123-24. Pursuant to the Protective Order, ECF 70, Exhibit BR is filed under seal.

19       73. Attached hereto as Exhibit BS are true and correct copies of the NWDC Post Orders for

20   Housing Unit Officer, Exhibit 140, GEO-State 027439-69 and Laundry Officer, Exhibit 141, GEO-

21   State 028704-26. Pursuant to the Protective Order, ECF 70, Exhibit BS is filed under seal.

22       74. Attached hereto as Exhibit BT is a true and correct copy of a string of emails from

23   October 23, 2012 among GEO employees regarding kitchen clean up detail workers quitting. These

24   emails were used as Exhibit 38 in the deposition of Bertha Henderson, GEO-State 039161-62.

25   Pursuant to the Protective Order, ECF 70, Exhibit BT is filed under seal.

26                                                                        ATTORNEY GENERAL OF WASHINGTON
       DECLARATION OF LA ROND BAKER IN                     11
                                                                                   Civil Rights Division
       SUPPORT OF WASHINGTON’S MOTION                                          800 Fifth Avenue, Suite 2000
       FOR SUMMARY JUDGEMENT ON                                                  Seattle, WA 98104-3188
                                                                                      (206) 464-7744
       MINIMUM WAGE ACT CLAIM AND GEO’S
       PREEMPTION DEFENSE
           Case 3:17-cv-05806-RJB Document 253 Filed 07/02/19 Page 12 of 15




1        75. Attached hereto as Exhibit BU is a true and correct copy of an email sent August 25, 2014

2    from Leonardo Jaramillo to GEO employees regarding sack lunches. This email was used as

3    Exhibit 39 in the deposition of Bertha Henderson, GEO-State 049433-34. Pursuant to the Protective

4    Order, ECF 70, Exhibit BU is filed under seal.

5        76. Attached hereto as Exhibit BV is a true and correct copy of an email from former GEO

6    employee and Food Service Supervisor, John Patrick Griffin to Bertha Henderson regarding

7    providing detainee workers chicken thighs. This email was used as Exhibit 71 in the deposition of

8    Bertha Henderson, GEO-State 241347. Pursuant to the Protective Order, ECF 70, Exhibit BV is

9    filed under seal.

10       77. Attached hereto as Exhibit BW is a true and correct copy of the Batch Listing from

11   December 7, 2009 used as Exhibit 115 in the deposition of Alisha Singleton, GEO-State 104147-

12   70. Pursuant to the Protective Order, ECF 70, Exhibit BW is filed under seal.

13       78. Attached hereto as Exhibit BX is a true and correct copy of a Daily Work Crew Count

14   Sheet used as Exhibit 6 in the Rule 30(b)(6) deposition of GEO.

15       79. Attached hereto as Exhibit BZ is a true and correct copy of a November 5, 2012 email chain

16   between GEO employees regarding Pod Workers who deal with food used as Exhibit 93 in the

17   deposition of Bertha Henderson, GEO-State 019324-25. Pursuant to the Protective Order, ECF 70,

18   Exhibit BZ is filed under seal.

19       80. Attached hereto as Exhibit CA is a true and correct copy of a memorandum entitled “Work

20   Detail,” dated February 20, 2006 and used as Exhibit 97 in the deposition of Alisha Singleton, GEO-

21   State 213595. Pursuant to the Protective Order, ECF 70, Exhibit CA is filed under seal.

22       81. Attached hereto as Exhibit CB is a true and correct copy of a list of detainees removed from

23   the kitchen detail due to Institution Disciplinary Panel (IDP) sanctions used as Exhibit 105 in the

24   deposition of Alisha Singleton, GEO-State 231181-82. Pursuant to the Protective Order, ECF 70,

25   Exhibit CB is filed under seal.

26                                                                        ATTORNEY GENERAL OF WASHINGTON
       DECLARATION OF LA ROND BAKER IN                     12
                                                                                   Civil Rights Division
       SUPPORT OF WASHINGTON’S MOTION                                          800 Fifth Avenue, Suite 2000
       FOR SUMMARY JUDGEMENT ON                                                  Seattle, WA 98104-3188
                                                                                      (206) 464-7744
       MINIMUM WAGE ACT CLAIM AND GEO’S
       PREEMPTION DEFENSE
           Case 3:17-cv-05806-RJB Document 253 Filed 07/02/19 Page 13 of 15




1        82. Attached hereto as Exhibit CC is a true and correct copy of a Detainee Request form dated

2    July 8, 2010 used as Exhibit 104 in the deposition of Alisha Singleton, GEO-State 103716. Pursuant

3    to the Protective Order, ECF 70, Exhibit CC is filed under seal.

4        83. Attached hereto as Exhibit CD is a true and correct copy of a memorandum entitled “ACA

5    File 5C-06,” dated August 29, 2017 used as Exhibit 138 in the deposition of William McHatton,

6    GEO-State 041371. Pursuant to the Protective Order, ECF 70, Exhibit CD is filed under seal.

7        84. Attached hereto as Exhibit CE is a true and correct copy of the Batch Summary dated

8    January 2, 2017, used as Exhibit 175 in the deposition of Ryan Kimble, GEO-State 227051-91.

9    Pursuant to the Protective Order, ECF 70, Exhibit CE is filed under seal. Detainee names and alien

10   numbers have been redacted.

11       85. Attached hereto as Exhibit CF is a true and correct copy of Pod Porters work assignments

12   for July 14, 2017 used as Exhibit 81 in the depsotion of Alisha Singleton, GEO-State 230007-20.

13   Detainee names and alien numbers have been redacted and pursuant to the Protective Order, ECF

14   70, Exhibit CF is filed under seal.

15       86. Attached hereto as Exhibit CG is a true and correct copy of the NWDC Outcount Sheet

16   dated May 31, 2010, used as Exhibit 51 in the deposition of Bertha Henderson, GEO-State 109476.

17   Pursuant to the Protective Order, ECF 70, Exhibit CG is filed under seal. Detainee names and alien

18   numbers have been redacted.

19       87. Attached hereto as Exhibit CH is a true and correct copy of Batch Listings from December

20   21, 2009 and January 4, 2010 used as Exhibits 65 and 66 in the deposition of Bertha Henderson,

21   GEO-State 104477-98, 104702-23. On the first page of the December 21, 2009 Batch Listing, a

22   detainee is shown to have been paid five dollars. Similarly on page 7 of the January 4, 2010 Batch

23   Listing, three detainee workers are paid five dollars. Pursuant to the Protective Order, ECF 70,

24   Exhibit CH is filed under seal. Detainee names and alien numbers have been redacted.

25

26                                                                       ATTORNEY GENERAL OF WASHINGTON
       DECLARATION OF LA ROND BAKER IN                     13
                                                                                  Civil Rights Division
       SUPPORT OF WASHINGTON’S MOTION                                         800 Fifth Avenue, Suite 2000
       FOR SUMMARY JUDGEMENT ON                                                 Seattle, WA 98104-3188
                                                                                     (206) 464-7744
       MINIMUM WAGE ACT CLAIM AND GEO’S
       PREEMPTION DEFENSE
           Case 3:17-cv-05806-RJB Document 253 Filed 07/02/19 Page 14 of 15




1        88. Attached hereto as Exhibit CI is a true and correct copy of memorandums from Ryan

2    Kimble regarding detainee worker pay used as Exhibits 176-178 in the deposition of Ryan Kimble,

3    GEO-State 047699, 047681, 047694. Pursuant to the Protective Order, ECF 70, Exhibit CI is filed

4    under seal.

5        89. Attached hereto as Exhibit CJ is a true and correct copy of the June 19, 2019 letter from

6    Anne M. Rose, Associate Legal Advisor, ICE, to GEO’s counsel regarding the testimony of ICE in

7    this case.

8        90. Attached hereto as Exhibit CK is a true and correct copy of the August 1, 2018 letter Anne

9    M. Rose to GEO’s Counsel regarding the testimony of former ICE employee, Tracey Valerio.

10

11   Executed this 2nd day of July 2019 in Seattle, Washington.

12

13                                                 s/ La Rond Baker
                                                   LA ROND BAKER, WSBA No. 43610
14                                                 Assistant Attorney General

15

16

17

18

19

20

21

22

23

24

25

26                                                                       ATTORNEY GENERAL OF WASHINGTON
       DECLARATION OF LA ROND BAKER IN                    14
                                                                                  Civil Rights Division
       SUPPORT OF WASHINGTON’S MOTION                                         800 Fifth Avenue, Suite 2000
       FOR SUMMARY JUDGEMENT ON                                                 Seattle, WA 98104-3188
                                                                                     (206) 464-7744
       MINIMUM WAGE ACT CLAIM AND GEO’S
       PREEMPTION DEFENSE
          Case 3:17-cv-05806-RJB Document 253 Filed 07/02/19 Page 15 of 15




1                                  CERTIFICATE OF SERVICE

2           I hereby certify that the foregoing document was electronically filed with the United

3    States District Court using the CM/ECF system. I certify that all participants in the case are

4    registered CM/ECF users and that service will be accomplished by the appellate CM/ECF

5    system.

6

7    Dated this 2nd day of July 2019.
                                                 s/ Caitilin Hall
8                                                CAITILIN HALL
                                                 Legal Assistant
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                                                    ATTORNEY GENERAL OF WASHINGTON
       DECLARATION OF LA ROND BAKER IN                  15
                                                                               Civil Rights Division
       SUPPORT OF WASHINGTON’S MOTION                                      800 Fifth Avenue, Suite 2000
       FOR SUMMARY JUDGEMENT ON                                              Seattle, WA 98104-3188
                                                                                  (206) 464-7744
       MINIMUM WAGE ACT CLAIM AND GEO’S
       PREEMPTION DEFENSE
